GUIDANCE ON CREATING AN EFFECTIVE MEMORANDUM OF
UNDERSTANDING TO SUPPORT HIGH-QUALITY INCLUSIVE
EARLY CHILDHOOD SYSTEMS
Vision:
The Office of Special Education Programs (OSEP) and the Office of Head Start (OHS) envision
a seamless system of early care and education with a coordinated approach to service delivery
for infants, toddlers, and preschool children (young children) with disabilities and their families.
This requires heightened and sustained levels of ongoing collaboration between the Individuals
with Disabilities Education Act (IDEA) Part C early intervention and Part B, Section 619
preschool special education programs and Head Start 1 programs. This may also include other
early childhood programs such as childcare and State preschool programs.

Objective:
The purpose of this document is to provide an overview of factors to consider when developing,
implementing, and sustaining memoranda of understanding (MOUs) 2 at the State level to create
a coordinated approach to service delivery to improve outcomes for young children who are at
risk for or have a developmental delay or disability. While this document focuses on IDEA and
Head Start programs, States may wish to consider whether MOUs with the relevant early care
and education partners may be helpful to provide seamless services to young children with
disabilities and their families.
There are at least four potential purposes that the MOU can serve under Parts B and C of the
IDEA. If an MOU or interagency agreement is needed for the delivery of IDEA services, an
interagency agreement may serve as a method under IDEA sections 612 and 640. As a method
under 34 CFR 303.511, the MOU must include appropriate service provision and dispute
resolution provisions. A second purpose under both IDEA Parts B and C is the IDEA child find
mandate under 34 CFR 300.111 and 303.115, which many States codify through an interagency
agreement.

Head Start, as referenced in this document, includes all Head Start program types: Head Start, Early Head Start
(EHS), Migrant and Seasonal Head Start (MSHS), and American Indian and Alaska Native (AIAN) Head Start.
2
How this agreement is labeled will vary from State to State, as some States may refer to these agreements as a
Memorandum of Understanding (MOU), Memorandum of Agreement (MOA), or inter-/intra-agency agreement.
For the purposes of this document, the term MOU will be used to refer to any agreement that is established
between agencies to facilitate the provision of special education and related services in Head Start or other early
childhood program settings.
1

Page 2
The IDEA Part C mandates for child find and seamless transitions for children are the bases for
the very specific coordination required between IDEA Part C and Head Start
(see 34 CFR 303.118(a)(3) (personnel development), 303.210 (collaboration),
303.302(c)(1)(ii)(E) (coordination and Advisory Panel) and 303.601(8) (SICC). Additionally, an
early childhood transition intra-agency or interagency agreement is required under IDEA section
637(a)(9) and 34 CFR 303.209(a)(3), which may include the Head Start program. Finally, a
fourth purpose of the MOU may be to permit data sharing--whether in the aggregate
(deidentified) or individually (with parental consent where required and/or through an MOU that
utilizes a specific exception under the Family Educational Rights and Privacy Act (FERPA) that
is codified separately under the IDEA Part B and Part C privacy regulations in 34 CFR 300.622
and 303.414). 3 Thinking through which of these four purposes that the MOU will serve is critical
to ensuring that it both meets applicable legal requirements and serves to improve coordination
and delivery of services to young children with disabilities and their families.
The intended audience for this document includes:
•

IDEA Part C State and local level staff;

•

IDEA Part B, Section 619 (preschool) State and local level staff;

•

Head Start State Collaboration Directors;

•

Head Start Disability Services Coordinators;

•

OHS’s Program Specialists;

•

OSEP- and OHS-funded Training and Technical Assistance Centers and Providers; and

•

State and local level leadership of other early care and education programs

Rationale
Early intervention and early childhood special education can support young children with
disabilities in meeting high expectations and enhancing their developmental and learning
outcomes. The earlier children receive services and support, the greater the opportunity to
minimize the potential of developmental delays. Research identifies the benefits of providing these
services and supports in high-quality inclusive learning environments. 4 However, there has been
little change in national inclusion data over the last 40 years. The percentage of preschool children
with disabilities attending regular early childhood programs and receiving the majority of their
3

The IDEA confidentiality/privacy regulations are codified in 34 CFR Part 300 (for the 2006 IDEA Part B
regulations) and 34 CFR Part 303 (for the IDEA Part C regulations). The FERPA statute is at 20 U.S.C. 1232g
and the FERPA regulations are in 34 CFR Part 99. IDEA contains provisions that are broader than, and
incorporate provisions of, FERPA and must be reviewed first before reviewing the applicable FERPA provisions.
See, also IDEA/FERPA Crosswalk.

4

U.S. Departments of Education and Health and Human Services, Policy Statement on Inclusion of Children with
Disabilities in Early Childhood Programs (2015).

Page 3
special education services in those settings has remained at an almost constant level of around
50 percent. This data and additional State and national data about young children with disabilities
who receive early intervention, special education, or related services under the IDEA, collected
through the U.S. Department of Education, can be found on the OSEP Fast Facts website.
Additionally, families and providers continue to express concern and frustration with delays and
inconsistencies in identification and evaluation processes, service delivery in inclusive programs,
and transition into different services, as well as the expectations programs have for their child. The
data, combined with reports from families, providers, and programs, highlight the need for State
and local leaders to prioritize developing MOUs to formalize the collaborative efforts needed to
build a seamless and coordinated inclusive system for all young children and their families.
Through the work of the National Early Childhood Inclusion Indicators Initiative, a cross-sector
partnership of early childhood stakeholders, led by the OSEP-funded Early Childhood Technical
Assistance Center (ECTA) and the National Center for Pyramid Model Innovations (NCPMI),
four sets of indicators were developed to support improved and increased inclusive opportunities
for young children with disabilities and their families. The indicators address system and practice
refinements at every level: State, Community, Local Program, and Early Care and Education
Environments. Formal agreements are one of the elements identified as critical to support
inclusive opportunities.
A comprehensive MOU is an agreement that can help form the foundation of a State’s integrated
early childhood system for young children who are at risk for or have a developmental delay or
disability. It is a document that includes shared understanding, plans, and responsibilities
between programs regarding the common goal of identifying young children with disabilities and
promoting increased access to, and meaningful participation in, early childhood programs for
young children who are at risk for or have a developmental delay or disability. Finally, an MOU
can define and operationalize implementation of best and recommended practices that support
meeting the requirements that infants and toddlers with disabilities be provided, to the maximum
extent appropriate, services in natural environments and preschool children with disabilities be
provided, to the maximum extent appropriate, services in the least restrictive environment.

Program Requirements
The development of strong, effective partnerships can be challenging. One barrier can be the lack
of understanding of each early childhood program’s requirements. The IDEA statute and
regulations and the Head Start Performance Standards include specific requirements related to
collaboration, identifying young children who may have or be at risk for disabilities, and the
provision of services in inclusive environments. These requirements can be found at:
•

IDEA Part C — Early Intervention Program for Infants and Toddlers with Disabilities

Page 4
•

IDEA Part B (Section 619, Preschool) — Assistance to States for the Education of
Children with Disabilities

•

Head Start Program Performance Standards — Coordination and collaboration with the
local agency responsible for implementing IDEA.

Additionally, State and local leaders can review other documents that provide guidance and
define expectations for the provision of IDEA Part C and Part B, Section 619 services in
inclusive early childhood programs. The U.S. Departments of Education and Health and Human
Services released the Policy Statement on Inclusion of Children with Disabilities in Early
Childhood Programs and the Policy Statement on Expulsion and Suspension Polices in Early
Childhood Settings. OSEP released the Dear Colleague Letter on Preschool Least Restrictive
Environment.
The interagency coordination provisions and natural and least restrictive environments
requirements included in Part C and Part B, Section 619 of IDEA and their implementing
regulations, the Head Start Performance Standards, and the relevant policy and position
statements provide the necessary policy framework to build and sustain statewide infrastructure
that supports an integrated early care and education system. State and local leaders should
reference the appropriate regulations in the development of MOUs.

Development of MOUs
Who: The first step in developing an MOU or revising an existing MOU, at any level, is to

identify members of a leadership team across agencies to work on the document and to then
oversee its implementation. It is important to ensure membership includes representation from
diverse perspectives, areas of expertise, and responsibilities (e.g., director, provider, family
member, fiscal manager) as well as those with the authority to make decisions. This supports
agreements that are well-informed and have a greater chance of successful implementation. For
example, at the State level, the team would, at a minimum, include the: Head Start Collaboration
Director, IDEA Part C and Part B Section 619 coordinators, monitoring, and legal personnel
from both the State educational agency and State lead agency, local program leaders and service
providers, other partner agencies, family members, and pertinent stakeholders from the State and
regional levels.
Why: When developing relationships to establish an MOU, it is critical to review the benefits of
having a formalized agreement and have shared values and understanding of the collective
purpose, for example, to:
1. Create an equitable and coordinated early childhood system.
Equity in early childhood education is providing all children high-quality equitable
services that allow them to grow and succeed. The provision of early care and education
that meets the unique needs of each and every young child requires coordination among

Page 5
multiple State systems. When State agencies that serve young children come together and
define each other’s roles in providing services to young children who are at risk for or
have a developmental delay or disability and their families, they are better able to create a
more coordinated system.
2. Improve relationships across agencies and staff.
IDEA programs, Head Start and other early care and education agencies, and their
respective staff should connect regularly and intentionally about serving young children
who are at risk for or have a developmental delay or disability and their families.
Outlining how often agencies will regularly meet and what collaborative efforts they are
working to improve (e.g., child find, delivery of services, resource allocations, and MOU
development and revisions) will help them build their partnerships.
3. Maximize resources, including fiscal resources.
IDEA programs, Head Start and other early care and education agencies should share
resources to promote a coordinated approach to delivering services to young children who
are at risk for or have a developmental delay or disability and their families. Fiscal
resources may be blended, braided, and layered to the extent allowable under applicable
laws. Agencies can more efficiently use their resources by outlining relevant resources each
agency can share, including space, staff time, data, professional development, and funding.
4. Improve child and family outcomes.
IDEA programs require that State agencies report child and family outcomes data. Head
Start is encouraged to share data from the Program Information Report (PIR) at the State
and local levels to complement data collected from IDEA partners. A cohesive approach
to improving services for young children who are at risk for or have a developmental
delay or disability and families, requires that agencies outline child and family outcome
data points collected by each agency and include steps each agency will take toward
supporting the improvement of those data.
5. Identify young children with disabilities as early as possible.
Many early care and education agencies have requirements for screening and identifying
children with suspected developmental delays or disabilities. Outlining their child find
processes in the MOU may help agencies identify ways in which they could improve
their child find efforts.
6. Increase IDEA services in the natural environment and in inclusive settings.
IDEA programs require that eligible young children are provided services in a natural
setting where a child would be educated if they were not identified with a disability. Head
Start programs must ensure enrolled children with disabilities, including but not limited
to those who are eligible for services under IDEA, and their families receive all
applicable program services delivered in inclusive environments and that they fully

Page 6
participate in all program activities. Agencies can review the range of settings that
services are currently being provided in to identify areas that do not have inclusive
settings and develop steps to expand the number of inclusive settings.
7. Increase cross-fertilization of ideas among interagency members.
IDEA programs, Head Start and early care and education agencies should share and
consider how they can support one another in implementing innovative solutions or
approaches to providing services to young children who are at risk for or have a
developmental delay or disability and their families.
8. Increase understanding and implementation of transdisciplinary practices.
IDEA programs, Head Start and early care and education agencies should promote
practices that include coaching and the implementation of cross-disciplinary team support
that improves service delivery of early childhood services. Being clear on the services
each agency provides will allow the agencies to identify gaps in services and plan for
increasing transdisciplinary practices to improve child and family outcomes.
9. Increase staff collaboration skills.
IDEA programs, Head Start and early care and education agency staff members require
an understanding of each other’s work to support young children who are at risk for or
have a developmental delay or disability and their families. Identifying strategies to bring
staff together and ensuring time where they can work together can help them build their
collaboration skills.
10. Increase cross-sector professional development opportunities.
IDEA programs, Head Start and early care and education agencies can provide
professional development and technical assistance that staff from other agencies can
access. Establishing areas for joint professional development and trainings can support
the mission and shared values of the MOU.
11. Define roles and share responsibilities across agencies.
The roles of IDEA programs, Head Start, and early care and education agencies in
serving young children with disabilities and their families should be clearly stated. In
instances where service areas overlap, the expectations for collaboration and oversight
should be described. An MOU can help each agency clearly define its role, which will
assist with maintaining the group’s focus on improving child and family outcomes.
12. Share data and information to strengthen services to young children with disabilities
and their families.
IDEA programs, Head Start, and early care and education agencies collect data that can
enhance service delivery for young children with disabilities and their families. Data
sharing may be done in the aggregate (on a deidentified basis) or individually (with
parental consent where required and/or through an MOU that utilizes a specific exception

Page 7
under the IDEA privacy regulations in 34 CFR 300.622 and 303.414). It is critical to
include legal review to ensure that the IDEA Part C and Part B confidentiality and
privacy requirements are met. 5 The development of the MOU may reveal additional areas
for data collection and analysis across systems.
13. Meet requirements of IDEA and Head Start.
Under IDEA Part C, to the maximum extent appropriate, infants and toddlers with disabilities
must receive early intervention services in the natural environment. Under IDEA Part B, to
the maximum extent appropriate, children with disabilities must be educated with children
without disabilities. Under Head Start program requirements, HS programs must ensure
enrolled children with disabilities, including but not limited to those who are eligible for
services under IDEA, and their families receive all applicable program services delivered in
the least restrictive possible environment and that they fully participate in all program
activities. An MOU that ensures services across programs supports implementation of these
and other requirements of the applicable laws and regulations and should improve outcomes
for young children with disabilities and their families.

What: In order to effect system changes, States need time to consider factors across the

implementation components (leadership, organization, and capacity-personnel & program) that
make up their infrastructure. For example, MOUs might address leadership components through
agreed upon commitments and community awareness strategies. Organization components
include policies, procedures, data, funding, quality assurance, early learning and program
standards, family engagement, and the systems to support and sustain these organization
components. Capacity components include looking across programs to align early childhood
personnel standards, preservice preparation, credential and licensing requirements, and ongoing
cross-sector professional development, teaming, and coaching. The Early Childhood Indicators
of High Quality Inclusion offer specific focus areas at each system level for States to consider
including in their MOUs.
At the State and local levels, discussions should also consider each agency’s role and
responsibilities to address the successful implementation of IDEA requirements within Head
Start programs at each major point of the service delivery continuum:

5

•

Child find and referral;

•

Evaluation and eligibility;

•

Individualized Family Service Plan (IFSP)/Individualized Education Program (IEP)
development and reviews;

The IDEA/FERPA cross-walk provides a helpful comparison of IDEA and FERPA requirements. Also helpful is
the Early Childhood FAQs at Understanding the Confidentiality Requirements Applicable to IDEA Early
Childhood Programs FAQs Oct. 2016.

Page 8
•

Child and family outcomes;

•

Placement decisions;

•

IFSP/IEP implementation;

•

Ongoing service delivery;

•

Collaborative teaming, coaching, communication;

•

Transition from IDEA Part C to IDEA Part B, Section 619 programs, and to kindergarten;
and

•

Contingency plans for national, State, or local emergencies.

The Head Start Disabilities Services Coordinator Orientation Guide Appendix A: Building an
Interagency MOU provides additional details to consider in developing State and local level
agreements. Also, the Service Delivery Component Considerations for Effective Early
Childhood Memorandums of Understanding (attached Table A) offers examples of collaborative
practices throughout service delivery to stimulate thoughts and discussions as MOUs are
developed and reviewed.
An MOU should be written so that it is clearly understood. The language of an MOU should be
simple and straightforward. A good approach is to use language that makes all parties feel
important and vital to the relationship, keeping in mind that the written document should reflect
what has been negotiated and agreed upon.
There is no standard MOU format. A common-sense approach should guide both the
development of the instrument and the decisions regarding inclusions and exclusions.

Where: Many States and local programs have existing MOUs. In this case it is important to

look at where the MOU is located, who has access to the MOU, how often it is reviewed, and
who from each agency is responsible for updating the MOU. State-level MOUs should be in
place and shared with local programs as a model to develop local agreements that detail more
day-to-day service delivery process collaborations.
When: Specify an annual review schedule for the agreement to ensure that it is of high
quality. Once the MOU has been written and signed by the agencies involved, the next steps are
to implement and sustain the agreement. There are several strategies to help successfully
implement and sustain the MOU:
•

Maintain an open dialogue between the agencies involved as this will facilitate the
ongoing development and evolution of the agreement;

•

Establish a regular (e.g., quarterly, semi-annually, annually) schedule of formal meetings
or workgroups to discuss the progress of the implementation of the MOU and potential
areas of change to consider;

•

Address potential conflicts and resolve in a respectful and professional manner;

Page 9
•

Maintain intentional and purposeful collaboration;

•

Provide training and orientation on the collaboration for all new staff at each agency
involved;

•

Provide a centralized file location or repository for MOU documentation and meeting
notes to be accessible by all involved; and

•

Determine timelines for revisions, updates and overall schedules of MOU reoccurring
activities, including revisions based on needs, leadership and staff changes, natural
disasters, or health emergencies.

These strategies may serve as the foundation for successful collaborative work and to increase
partnerships and joint activities to strengthen inclusive services for young children with
disabilities and their families.

Resources and Support
OSEP- and OHS-funded technical assistance centers have a wealth of tools and resources to
promote collaboration within and across agencies and programs at the State and local levels.
States are highly encouraged to engage in technical assistance activities and utilize resources to
support the development and implementation of effective MOUs to build and sustain highquality inclusive systems of early care and education for young children with disabilities and
their families.

Additional Resources:
•

A System Framework for Building High-Quality Early Intervention and Preschool
Special Education Programs (ECTA)

•

Early Childhood Indicators of High Quality Inclusion (ECTA)

•

DEC Recommended Practices: Practice Improvement Tools (ECTA) (ECTA)

•

IDEA Privacy/Confidentiality Resources
o IDEA/FERPA Crosswalk
o Understanding the Confidentiality Requirements Applicable to IDEA Early
Childhood Programs FAQs Oct. 2016
o Technical assistance centers funded by the U.S. Department of Education
(PTAC and DaSy)

•

Head Start Disabilities Coordinator Orientation Guide
o Appendix A: Building an Interagency MOU

•

TA Center Inclusion Landing Pages:
o ECLKC: Children with Disabilities in Head Start
o ECTA Center
o NCPMI

Page 10

Table A: Service Delivery Component Considerations for Effective Early Childhood Memorandums of
Understanding (MOUs)
An effective MOU describes what each agency will do within each component of the service delivery continuum to ensure an equitable,
coordinated, family-centered approach and the efficient use of all agency resources (e.g., time, personnel, fiscal), within the parameters of all
applicable local, State, and federal requirements. The chart below provides examples of collaborative practices for consideration. MOU
development teams are encouraged to be creative and innovative when thinking about coordinated responsibilities during different processes
and procedures.
TABLE NOTE: * with parental consent

Service
Delivery
Component

Key Points

Outreach/
Referral
Process

All programs have requirements
to identify children with
disabilities, including timelines
once referred.

(IDEA Part C)

Local Educational
Agency (LEA)

Head Start (HS)

LEAs accept EI / HS
screening information* and
do not duplicate or repeat to
determine the need for
evaluation to determine
eligibility.

HS screening information is
shared* with EI programs and
LEAs when making referrals.

(IDEA Part B Section 619 —
Preschool)

Personnel should understand
eligibility criteria for different
agencies for appropriate referrals.
States and local programs should
develop relationships with the
contact people that work on
eligibility across programs.
Consider responsibilities based on
which program first comes in
contact with the family and child.

Evaluation,
Assessment,
and Eligibility

Early Intervention (EI)

EI programs and LEAs have
required timelines for conducting
evaluations to determine
eligibility. Information from other

Early intervention service
(EIS) providers accept HS
screening information* and do
not duplicate or repeat to
determine the need for
evaluation to determine
eligibility.
[EIS providers have 45 days
from the date of referral to
determine eligibility and hold
an initial meeting to develop
the individualized family
services plan (IFSP)
(34 CFR 303.310).]

[LEAs have 60 days from the
time parental consent is
received (or, if the State
establishes a timeframe within
which the evaluation must be
conducted, within that
timeframe) to complete the
initial evaluation
(34 CFR 300.301(c)(1))).]

EIS providers gather
information* from HS
providers during the

LEAs observe children in HS
classrooms* during the
evaluation process to develop

(Inclusive of Early Head Start,
Head Start, Migrant Head
Start, and American Indian and
Alaska Native Head Start)

[HS programs are required to
complete a developmental
screening with all children and
identify children who may
need further evaluation.
https://eclkc.ohs.acf.hhs.gov/po
licy/45-cfr-chap-xiii/1302-33child-screenings-assessments]

HS providers share
information* with EI
programs/LEAs during
assessment activities.

Page 11
Service
Delivery
Component

Key Points

Local Educational
Agency (LEA)

Head Start (HS)

assessment process to develop
functional IFSPs.

functional individualized
education programs (IEPs).

[EIS providers have 45 days
from the date of referral to
determine eligibility and hold
the initial IFSP meeting
(34 CFR 303.310).]

[LEAs must conduct a meeting
to develop an IEP for a child
within 30 days of a
determination that the child
needs special education and
related services; and, as soon
as possible following
development of the IEP,
special education and related
services must be made
available to the child in
accordance with the IEP
(34 CFR 300.323(c)).]

[HS programs must complete
or obtain a current
developmental screening to
identify concerns regarding a
child’s developmental skills
within 45 calendar days of
when the child first attends the
program or, for the home-based
program option, receives a
home visit.
https://eclkc.ohs.acf.hhs.gov/po
licy/45-cfr-chap-xiii/1302-33child-screenings-assessments]

EIS providers consider HS
family plans and goals when
developing IFSPs. HS
providers are invited* to IFSP
meetings.

IEP Teams consider the child’s
functioning in HS classrooms
when developing goals and
when making placement
decisions.

[The IFSP must include a
description of the child’s
present levels of development
and information about the
family’s resources, priorities,
and concerns
(34 CFR 303.344).]

[The IEP must include a
description of the child’s
present levels of academic
achievement and functional
performance (including how
the disability affects the child’s
participation in appropriate
activities) and measurable
annual goals (including
academic and functional goals)
designed to meet the child’s

(IDEA Part C)

(IDEA Part B Section 619 —
Preschool)
adults who know the child and
family is valuable in that process.

IFSP/IEP
Development

Early Intervention (EI)

EI programs, LEAs, and HS have
requirements for individualized
service plans. Consider meeting
with families* to simultaneously
develop the program-specific
plans to ensure the process is
family-friendly and support
coordinated service delivery.

(Inclusive of Early Head Start,
Head Start, Migrant Head
Start, and American Indian and
Alaska Native Head Start)

HS providers contribute to
IFSP/IEP development by
sharing a child’s program
plan* and information about
the child’s knowledge, skills,
and behaviors.
[HS programs must participate
in the development of the IFSP
or IEP if requested by the child’s
parents, and the implementation
of the IFSP or IEP
(https://eclkc.ohs.acf.hhs.gov/p
olicy/45-cfr-chap-xiii/1302-63coordination-collaborationlocal-agency-responsibleimplementing-idea)]

Page 12
Service
Delivery
Component

Key Points

Early Intervention (EI)
(IDEA Part C)

Local Educational
Agency (LEA)

(IDEA Part B Section 619 —
Preschool)

Head Start (HS)

(Inclusive of Early Head Start,
Head Start, Migrant Head
Start, and American Indian and
Alaska Native Head Start)

needs resulting from their
disability to enable the child to
be involved in and make
progress in the general
education curriculum, and
meet each of the child’s other
educational needs resulting
from their disability
(34 CFR 300.320).]

Child
Outcome
Ratings

EIS providers and LEAs use data
from three early childhood
outcomes to measure results and
improve systems and services.

IFSP Teams use information
from all sources, including HS
observations and reports, to
determine child outcomes
ratings.

IEP Teams use information
from all sources, including HS
observations and reports, to
determine child outcomes
ratings.

HS providers contribute
information and participate in
child outcomes rating
discussions.

Service
Delivery

EI and special education and
related services support the child’s
meaningful participation in
everyday routines and activities in
home, classroom, and community
settings.

IFSP Teams consider the
frequency of HS home visiting
requirements to determine
when and how often IFSP
services are provided,
including planning joint visits*
when appropriate.

IEP services are planned with
HS teachers and provided
within HS classroom routines
and activities.

HS providers support families
in implementing IFSP
strategies during HS home
visits.

[IEP services must be provided
in the least restrictive
environment to the maximum
extent appropriate
(34 CFR 300.114(a).]

HS teachers integrate IFSP/IEP
strategies throughout
classroom routines and
activities.

IFSP and IEP Teams have
flexibility when identifying
services, including the frequency
and duration, based on individual
child (and family) needs and
resources. HS has service
frequency requirements.

[IFSP services must be
provided in the child’s natural
environments to the maximum
extent appropriate
(34 CFR 303.126).]

[HS programs must ensure
enrolled children with
disabilities, including but not
limited to those who are
eligible for services under
IDEA, and their families
receive all applicable program
services delivered in the least

Page 13
Service
Delivery
Component

Key Points

Early Intervention (EI)
(IDEA Part C)

Local Educational
Agency (LEA)

(IDEA Part B Section 619 —
Preschool)

Head Start (HS)

(Inclusive of Early Head Start,
Head Start, Migrant Head
Start, and American Indian and
Alaska Native Head Start)
restrictive possible
environment and that they fully
participate in all program
activities.
(https://eclkc.ohs.acf.hhs.gov/p
olicy/45-cfr-chap-xiii/1302-60full-participation-programservices-activities)]

IFSP/IEP
Reviews

All programs have requirements
for reviewing children’s
individualized plans. Coordinating
reviews and sharing information*
supports robust and functional
plans and service delivery.

IFSP Teams may invite* HS
providers (with parental
consent where needed) to IFSP
meetings and align IFSPs to
HS family service plans.

IEP meetings include HS
providers* and use
information in annual
evaluations to determine goals
and services.

HS providers actively
participate in IFSP/IEP
meetings*, including aligning
HS child program plans with
the same/similar goals.

[IFSPs must be reviewed not
less than every 6 months
(34 CFR 303.342(b)(1)).]

[IEPs must be reviewed at
least annually
(34 CFR 300.324(b)(1)(i)).]

[HS programs must participate
in meetings with the local
agency responsible for
implementing IDEA to develop
or review an IEP or IFSP for a
child being considered for HS
enrollment, a currently enrolled
child, or a child transitioning
from a program.
(https://eclkc.ohs.acf.hhs.gov/p
olicy/45-cfr-chap-xiii/1302-63coordination-collaborationlocal-agency-responsibleimplementing-idea)]

Page 14
Service
Delivery
Component

Key Points

Transition
Planning and
Process

Smooth and seamless transitions
are important for child, family,
and program success. Everyone
involved should understand their
roles and responsibilities, and
families need enough information
to make informed decisions.

Early Intervention (EI)
(IDEA Part C)

Head Start (HS)

IEP Teams provide information
to families transitioning from
Part C to Part B services,
including how IEP services
might be provided in HS
classrooms.

EHS providers facilitate
discussions with Part C
families and HS programs.

(IDEA Part B Section 619 —
Preschool)
IFSP Teams invite HS and LEA
personnel to transition
meetings to provide
information about options for
parents.
IFSP providers support family
visits to different program
options.
[Transition planning meetings
must occur no later than 90
days before the child’s 3rd
birthday
(34 CFR 303.209(c)).]

Training and
Technical
Assistance

Local Educational
Agency (LEA)

Joint professional development
across programs builds shared
understanding of program
requirements, knowledge of
integrated child development, and

EI programs invite HS
personnel to coaching
meetings, regular trainings,
and special workshops and
conferences.

[LEA personnel must
participate in transition
planning conferences
(34 CFR 300.124).]

LEAs invite HS personnel to
coaching meetings, regular
trainings, and special
workshops and conferences.

(Inclusive of Early Head Start,
Head Start, Migrant Head
Start, and American Indian and
Alaska Native Head Start)

HS providers attend transition
meetings to describe program
options, including services for
children with disabilities
available in HS classrooms.
[HS programs must work to
develop interagency
agreements with the local
agency responsible for
implementing IDEA to
improve service delivery to
children eligible for services
under IDEA, including
transition services as children
move from services provided
under Part C of IDEA to
services provided under Part B
of IDEA and from preschool to
kindergarten.
(https://eclkc.ohs.acf.hhs.gov/p
olicy/45-cfr-chap-xiii/1302-71transitions-head-startkindergarten)]
HS programs invite EI and
LEA personnel to coaching
meetings, regular trainings,
and special workshops and
conferences.

Page 15
Service
Delivery
Component

Key Points

Early Intervention (EI)
(IDEA Part C)

Local Educational
Agency (LEA)

(IDEA Part B Section 619 —
Preschool)
the capacity to implement
evidence-based practices with
fidelity. It also contributes to
raising the early childhood
profession and building
comprehensive and coordinated
early childhood systems.

Head Start (HS)

(Inclusive of Early Head Start,
Head Start, Migrant Head
Start, and American Indian and
Alaska Native Head Start)

